         Case 1:18-cv-00637-RP Document 141-1 Filed 02/02/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION



DEFENSE DISTRIBUTED and SECOND                      )
AMENDMENT FOUNDATION, INC.,                         )
                                                    )         Case No. 1:18-CV-637
                 Plaintiffs,                        )
                                                    )
                         vs.                        )
                                                    )
GURBIR S. GREWAL, in his official capacity          )
as New Jersey Attorney General, et al.              )
                                                    )
                 Defendants.                        )



                                   DECLARATION OF CASEY LOW

        1.      I, Casey Low, hereby submit this Declaration in support of Defendant Gurbir S.

Grewal’s Reply in Support of his Motion to Sever and Transfer Venue to the District of New

Jersey. I have personal knowledge of the statements made herein and could and would testify to

said facts if called to do so in a court of law.

        2.      I am an attorney with the law firm of Pillsbury Winthrop Shaw Pittman LLP,

located at 401 Congress Avenue, Suite 1700, Austin, Texas 78701. I am a member of The State

Bar of Texas. I represent the Defendant in the above-captioned matter.

        3.      I have analyzed Defendant Gurbir S. Grewal’s petition for certiorari in the United

States Supreme Court. A true and correct copy of Grewal’s petition for certiorari is attached hereto

as Exhibit A.

        4.      I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge.
        Case 1:18-cv-00637-RP Document 141-1 Filed 02/02/21 Page 2 of 2




Date: February 2, 2021                          Respectfully submitted,



                                                By: ________________________
                                                Casey Low




                                       2
